--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
**************************************************
MATERIAL BELOW MARKED BY AN “X” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************


KMTEX
TOLLING AGREEMENT




This Agreement effective July 1, 2012, is between KMTEX LLC, a Texas Limited
Liability Corporation, having an office at 333 North Sam Houston Parkway, East,
Suite 1250, Houston, Texas 77060 (hereafter called MANUFACTURER) and Vertex
Energy, Inc., a Nevada Corporation having an office for the purposes of this
Agreement at 200 Atlantic Pipeline Road, Baytown, TX 77520 (hereafter called
CUSTOMER); also collectively referred to as the “Parties”.




RECITALS


MANUFACTURER and CUSTOMER hereby desire to establish a relationship whereby
MANUFACTURER shall provide certain Services for CUSTOMER in exchange for a fee
from CUSTOMER in accordance with the terms and conditions set forth below.




AGREEMENT


The Parties, in consideration of the premises and the agreement contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, agree as follows:




ARTICLE I
DEFINITIONS


Section 1.1
“Agreement” in this Tolling Agreement, and shall have the meaning ascribed to it
in the preamble.



Section 1.2             “CUSTOMER” shall have the meaning ascribed to it in the
preamble.


Section 1.3
“CUSTOMER Raw Materials” (aka Feed) means the Raw Materials specified in
Attachment-A as supplied to MANUFACTURER by CUSTOMER.



Section 1.4
“Effective Date” shall mean the date in the Preamble.

 
Section 1.5
“Feed” means any and all products as listed in Attachment-A to be supplied by
CUSTOMER in accordance with the specifications set forth in said attachment.



Section 1.6
“Fees” shall mean all compensation for the Toll manufacture of the Finished
Products including without limitation any and all costs related to (i) quality
control, picking up, transporting and handling of the Raw Materials, (ii)
conversion of Feed into Finished Product, and (iii) quality control, warehouse
and handling of the Finished Products, under the schedule of fees shown in
Attachment-D.




 
1

--------------------------------------------------------------------------------

 

Section 1.7
“Finished Products” means any and all products as listed in Attachment-B to be
produced by MANUFACTURER in accordance with the specifications set forth in said
attachment.



Section 1.8
“Hazardous Waste(s)” means any hazardous waste as that term is defined under
applicable Laws.



Section 1.9
“HSE” or “SHE” means health, safety, and environment.



Section 1.10
“Intermediates” shall mean the materials that are in the state of being
processed by MANUFACTURER into Finished Products.



Section 1.11
“Laws” means federal, state, and local rules, orders, laws, ordinances, and
regulations applicable to any activities carried out under or incidental to the
provisions of this Agreement and/or any amendments to it.



Section 1.12
“MANUFACTURER” shall have the meaning ascribed to it in the preamble.



Section 1.13
“MANUFACTURER’S Facility” means the MANUFACTURER’S facility located at 2450 S.
Gulfway Dr, Port Arthur, Texas, which is to be utilized for the performance of
Services hereunder.



Section 1.14
“MSDS” means Material Safety Data Sheet.



Section 1.15
“Manufacturer Supplied Materials” shall mean those materials supplied by
MANUFACTURER as identified in Attachment A, Raw Materials.



Section 1.16           “Parties” shall have the meaning ascribed to it in the
preamble.


Section 1.17
“Reporting Procedures” means those procedures set out in Attachment-F.



Section 1.18
“Services” shall mean the services MANUFACTURER provides or performs pursuant to
this Agreement.



Section 1.19
“Specification(s)” means the specifications for each Product covered in this
Agreement.  Specifications for CUSTOMER’S and MANUFACTURER’S Feed(s) are located
in Attachment A.  Specifications for Finished Product(s) is located in
Attachment B.


Section 1.20
“Terminalling” means handling and storage of Raw Materials, Intermediates,
and/or Finished Products.



Section 1.21
“Toll” or “Tolling” means to convert/process Raw Materials into Finished
Products.


 
2

--------------------------------------------------------------------------------

 
 
Section 1.22
“Tolling Waste(s)” (aka Waste(s)) means any waste, as that term is defined under
applicable Laws, resulting from the Tolling of CUSTOMERS Raw Materials into
Finished Products under the Tolling Agreement.



Section 1.23
Attachments:

 
Attachment-A
Raw Materials

 
Attachment-B
Finished Product

 
Attachment-C
Yields

 
Attachment-D
Fees & Quantities

 
Attachment-E
Energy Surcharge

 
Attachment-F
Reporting Procedures







ARTICLE II
TERM and TERMINATION


 
Section 2.1
This agreement commences on the Effective Date and its Initial Term shall expire
on June 30, 2014, subject to the other provisions in this Agreement, or as
otherwise agreed to by the Parties.



 
Section 2.2
Each Party has the right to terminate this Agreement upon ninety (90) days prior
written notice to the other Party.  After termination or expiration, CUSTOMER’s
sole obligation shall be to purchase Finished Products which MANUFACTURER has
completed for CUSTOMER and to pay for the return to CUSTOMER of CUSTOMER’s Raw
Materials in MANUFACTURER’s possession.  In no event shall either Party claim or
receive actual, special, consequential or punitive damages, or anticipated
profits for work not performed.



 
Section 2.3
Each Party has the right to terminate this Agreement immediately (or suspend its
performance) if either Party materially breaches a provision of this Agreement.



 
Section 2.4
Upon the expiration date of the Initial Term and each Extension Term thereafter,
this Agreement, if not terminated by either party by written notice to the
other, received within ninety (90) days prior to the expiration of the Initial
Term (or any Extension Term), shall be automatically renewed for a successive
one (1) year period (an “Extension Term”).  This Agreement shall be above to be
extended for up to six (6) Extension Terms.

 
 
  ARTICLE III
  QUANTITY


 
Section 3.1
MANUFACTURER agrees to Toll Raw Materials specified in Attachment-A, “Raw
Materials”, to the specified Finished Product specifications in Attachment-B,
“Finished Product”, up to the projected




 
3

--------------------------------------------------------------------------------

 
 
 
annual quantities estimated during the term of this contract as specified in
Attachment-D, “Fees & Quantities”.

 
 
Section 3.2
Estimated annual volumes of Finished Products specified in Attachment-D, “Fees &
Quantities”, were used to develop the terms and conditions of this
Agreement.  Rules governing these volumes are as follows and shall be considered
binding:

(i)  
Annual volumes will not exceed 200% of estimated pounds without prior written
approval from both Parties.

(ii)  
Annual volumes shall not fall short of estimated volumes by more than 25%
without prior written approval by both Parties.

(iii)  
The activation of either (i) or (ii) will be sufficient cause for MANUFACTURER
to review utilization of MANUFACTURER’s Facilities and to adjust Fees as
necessary for remainder of Agreement period.  CUSTOMER shall have the right to
accept or reject adjusted Fees.  Should CUSTOMER reject adjusted Fees,
MANUFACTURER has the right to cancel the remaining period of the Agreement upon
90 day written notice to CUSTOMER.  The Fees at the time of the notice of
cancellation shall apply for the remainder of the 90 day notice period.







  ARTICLE IV
  CUSTOMER RAW MATERIALS


 
 Section 4.1
CUSTOMER shall, from time to time, furnish for its own account, quantities of
one or more CUSTOMER Raw Materials specified in Attachment-A, “Raw
Materials”.  MANUFACTURER will use these materials exclusively to manufacture
Finished Product(s) for CUSTOMER.



 
Section 4.2
CUSTOMER Raw Materials shall be delivered to MANUFACTURER by rail, barge, drum,
or truck at CUSTOMER’S expense.  The Parties shall mutually agree on delivery
dates for delivery of CUSTOMER Raw Materials to MANUFACTURER’s
Facility.  MANUFACTURER shall be deemed to have custody and responsibility (but
not title) of CUSTOMER Raw Materials as follows:

(i)  
When arriving by truck, commencing at the time MANUFACTURER accepts receipt of
CUSTOMER Raw Materials by signing a receipt for same.

(ii)  
When arriving by rail, commencing when MANUFACTURER breaks the seal of the rail
car for unloading purposes.

(iii)  
When shipped by rail, terminating when MANUFACTURER seals the rail car.

(iv)  
When shipped by carrier other than rail, terminating when CUSTOMER’s customer or
carrier signs a shipment receipt at MANUFACTURER’s Facility or signs an
acceptance receipt at CUSTOMER’s facility, whichever occurs first.




 
4

--------------------------------------------------------------------------------

 
 
Section 4.3
For CUSTOMER Raw Material arriving by rail, MANUFACTURER agrees to inspect such
rail upon arrival at MANUFACTURER’s Facility to determine whether or not the
seals are broken and for other signs of vandalism or theft.  If any such
vandalism or theft has occurred, MANUFACTURER shall promptly notify CUSTOMER.



Section 4.4
A Certificate of Analysis (C of A) shall accompany all Raw Materials provided by
CUSTOMER.  If such C of A’s do not conform with said specifications,
MANUFACTURER shall notify CUSTOMER of such nonconformity and MANUFACTURER shall
not receive nor use such nonconforming Raw Materials in performance of this
Agreement unless CUSTOMER gives written notice that it waives the
nonconformity.  If CUSTOMER notifies MANUFACTURER in writing that it waives the
nonconformity as to the particular lot of nonconforming Raw Material,
MANUFACTURER shall not be liable for failure of the Finished Product produced
from such particular lot to meet Finished Product specifications set forth in
Attachment-B, provided that such failure results solely from the failure of such
particular lot of nonconforming Raw Material to meet Raw Material
specifications.  Any waiver of or failure to meet Raw Material specifications
shall be singular in nature and shall not imply that a similar failure in a
subsequent lot will be waived.



Section 4.5
Whether CUSTOMER Raw Materials shall be delivered to MANUFACTURER by rail,
barge, drum, or truck, MANUFACTURER will obtain the Bill of Lading and Material
Safety Data Sheet that accompany such Raw Materials.  MANUFACTURER shall not
accept, or sign for, any potential Raw Material that is accompanied by a Uniform
Hazardous Waste Manifest (promulgated by the Environmental Protection Agency or
other Federal or State Government) on behalf of CUSTOMER.  Should CUSTOMER have
any material delivered to MANUFACTURER, that was not accompanied by a Uniform
Hazardous Waste Manifest, that is later classified as a hazardous waste,
CUSTOMER will indemnify and hold harmless MANUFACTURER and be responsible for
all costs and fines resulting from waste material being terminalled through
KMTEX under this Agreement.



Section 4.6
Upon receipt of CUSTOMER Raw Materials at MANUFACTURER’s Facility as described
in section 4.2, MANUFACTURER will be solely responsible for the receiving,
handling, storing, and safekeeping of such materials.

 
Section 4.7
Sole right and title to CUSTOMER’s Raw Materials hereunder shall remain in
CUSTOMER at all times until it becomes part of Finished
Product(s).  MANUFACTURER shall not sell, transfer, grant any security interest
in, encumber or otherwise dispose of any interest of CUSTOMER in the CUSTOMER
Raw Materials.



Section 4.8
Except for provisions included in other sections of this Agreement, MANUFACTURER
agrees to pay and satisfy any and all reasonable claims for labor, equipment and
material employed or used in any way by it in connection with the storage and
handling of CUSTOMER’s Raw Material and (except for CUSTOMER’s non-payments) to
permit no liens of any kind to be fixed upon or against CUSTOMER’s Raw
Materials.




 
5

--------------------------------------------------------------------------------

 

Section 4.9
Raw Materials not directly provided by CUSTOMER will be purchased using
CUSTOMER’s Raw Material Specifications detailed in Attachment-A, “Raw
Materials”.





  ARTICLE V
  WAREHOUSING/STORAGE


Section 5.1
To the extent that CUSTOMER Raw Materials and Finished Products are stored at
MANUFACTURER’s Facility, MANUFACTURER shall provide sufficient and appropriate
facilities for such storage taking into account segregation by type of Raw
Materials and Finished Products.



Section 5.2
Fees, charges and other applicable compensation to MANUFACTURER for services
covered in Section 5.1 above shall be specified in Attachment-D, “Fees &
Quantities”, except that the “Charges” for energy shall be specified in
Attachment E, “Energy Surcharge”.





  ARTICLE VI
  CONVERSION RATIOS and INVENTORY IMBALANCES


Section 6.1
MANUFACTURER shall Toll CUSTOMER Raw Materials into Finished Products solely for
the account of CUSTOMER.



Section 6.2
Sole right and title to Finished Products hereunder shall remain in CUSTOMER at
all times.  MANUFACTURER shall not sell, transfer, grant any security interest
in, encumber or otherwise dispose of any interest of CUSTOMER in the Finished
Product, unless CUSTOMER is in default of payment or breach of this Agreement.



Section 6.3
At least annually, MANUFACTURER will permit CUSTOMER or an independent inspector
to inspect MANUFACTURER’s inventories and records to certify to CUSTOMER the
inventory quantities of the CUSTOMER Raw Materials and Finished Products as of
the date of certification.  CUSTOMER and MANUFACTURER will reconcile in writing
any differences as to the exact quantities available as of the date of such
certification.


Section 6.4
MANUFACTURER shall meet or exceed the Yield Targets defined in Attachment-C,
“Yields”, of the Agreement.



Section 6.5
MANUFACTURER shall be liable to CUSTOMER for any CUSTOMER Raw Material net
shortage imbalance incurred in MANUFACTURER’s control and possession.  The
rules/procedures for determining and




 
6

--------------------------------------------------------------------------------

 



 
resolving MANUFACTURER’s liability to CUSTOMER for such inventory imbalances are
detailed in Attachment-C, “Yields”.

 
ARTICLE VII
  CONVERSION CHARGES and INVOICING


Section 7.1
MANUFACTURER shall invoice CUSTOMER for “processing/converting, storage,
transportation and handling of Finished Products” in accordance with the
schedule of fees in Attachment-D, “Fees & Quantities”.



Section 7.2
When applicable, MANUFACTURER shall invoice CUSTOMER for “all other items and
special requests not included in Section 7.1” in accordance with the schedule of
fees in Attachment-D, “Fees & Quantities”.



Section 7.3
Energy Surcharges will be calculated and invoiced in accordance to Attachment-E,
“Energy Surcharge”.



Section 7.4
Demurrage charges that result from the actions of the MANUFACTURER shall be paid
by the MANUFACTURER.  Demurrage charges that result from the actions of the
CUSTOMER shall be paid by the CUSTOMER.



Section 7.5
All fees under this agreement include all applicable taxes, costs, and expenses
unless noted otherwise.



Section 7.6
Any tax or other government levy, charge, fee or increase in same, hereafter
becoming effective, which increases CUSTOMER’s cost to manufacture, waste
storage, treatment and/or disposal, or sale covered by this Agreement may, at
CUSTOMER’s option be added to the price of Finished Product shipped under this
agreement upon thirty (30) days’ prior written notice to CUSTOMER unless such
tax, levy charge, fee or increase is the result of a penalty incurred by the
MANUFACTURER as a result of its negligence or its failure to comply with
applicable laws and regulations or governmental orders or decrees.  Finally,
nothing in this Article 7 will cause the CUSTOMER to be responsible for any of
the aforementioned taxes and/or charges to the extent that MANUFACTURER has
received or is eligible to receive, credit for the payments of these
taxes/charges by normal and/or proper filing of documents with the relevant
government authority.



Section 7.7
The terms of payment for any monies owed by CUSTOMER to MANUFACTURER under this
Agreement shall be thirty (30) days from the date of MANUFACTURER’s invoice to
CUSTOMER.

 
Section 7.8
If, in the opinion of MANUFACTURER, the financial status of CUSTOMER shall, at
any time become impaired, MANUFACTURER will notify CUSTOMER in writing and allow
CUSTOMER ten (10) days to respond prior to making the decision to restrict or
cease providing




 
7

--------------------------------------------------------------------------------

 
 
 
services to MANUFACTURER under this Agreement except upon receipt of cash or
security satisfactory to MANUFACTURER.

 
Section 7.9
Unless otherwise noted in Attachment-D “Fees and Quantities”, at the beginning
of each twelve (12) month period from the Effective Date of this Agreement, the
manufacturing costs for products and services covered in this Agreement will be
reviewed and escalated as necessary to compensate for changes that occurred in
the previous period as mutually agreed to by both parties.  The minimum
escalation will be based on the increase in the CPIU for, All Urban Consumers,
South, Size Class B/C - CUURX300SA0, (December 1996 = 100) not seasonally
adjusted, as published by the United States Department of Labor, Bureau of Labor
Statistics in January of each year (or in any subsequent month if, for any
reason index is not published in January) for the immediately preceding calendar
year.



ARTICLE VIII
QUALITY and MANAGEMENT OF CHANGE


Section 8.1
Finished Product(s) produced by conversion of Raw Materials will be in
accordance with CUSTOMER’s Manufacturing and Product Specifications as indicated
in Attachment-B, “Finished Product”.



Section 8.2
MANUFACTURER shall test or cause to be tested each “lot” of Finished Product as
specified in Attachment-B, “Finished Product”, for compliance with
specifications before shipment to CUSTOMER or its designee.  MANUFACTURER shall
retain a sample of each “lot” tested for a period of six (6) months.  For each
“lot” shipped, MANUFACTURER shall prepare a certificate of analysis setting
forth the items tested, the specifications and test results and forward the
certificates to CUSTOMER or its designee at the time the Finished Product is
shipped.



Section 8.3
MANUFACTURER will be responsible for the handling, storage, and security of the
Finished Product(s) while at MANUFACTURER’s Facility.



Section 8.4
Changes in Raw Material specifications and/or Finished Product specifications as
described in Attachments-A, “Raw Materials”, & -B, “Finished Product”, will only
be by mutual agreement, and will be reflected in modified versions of
Attachments-A, “Raw Materials” & -B, “Finished Product”.  If more than sixty
(60) days pass following the receipt of CUSTOMER’s request and MANUFACTURER and
CUSTOMER have not agreed upon mutually acceptable terms and conditions
associated with CUSTOMER’s request, then either Party, may, at any time
thereafter, terminate this agreement or cancel its remaining purchase
obligations with respect to such Finished Product(s) by sending ninety (90) days
written notice and meeting the requirements of the conditions in the Rights
After Termination section of this Agreement.


 
8

--------------------------------------------------------------------------------

 

Section 8.5
In the event it is anticipated by either Party that a change to the Raw Material
specifications, Finished Product specifications, or to any other specification
and/or process will result in a change in the Fee as specified in Attachment-D
“Fees & Quantities”, the Parties shall, upon mutual written agreement adjust the
Fee(s) set forth in this Agreement.  If agreement cannot be reached as to the
adjusted price, then the existing Fee will continue to apply for Finished
Product(s) manufactured to the specifications currently in this Agreement for
the succeeding ninety (90) day period.  In the event agreement cannot be reached
during that period, either Party may upon further ninety (90) days written
notice, cancel this Agreement without penalty one to the other and meeting the
requirements of the conditions in the Rights After Termination section of this
Agreement.



Section 8.6
MANUFACTURER shall allow CUSTOMER to conduct reviews on a regular basis to
determine the extent MANUFACTURER is satisfying the CUSTOMERS requirements as
defined in this Agreement.



Section 8.7
Any Finished Product(s) that fails to meet the specifications set forth in
Attachment-B “Finished Product”, of this Agreement due to MANUFACTURER’s error
shall be deemed Non-Conforming, except to the extent CUSTOMER agrees to accept
any portion of such Non-Conforming Finished Product that has been reworked to
meet specifications.





  ARTICLE IX
  MEASUREMENTS


Section 9.1            In-Bound Feed Material-
a.  
If Feed material is delivered to MANUFACTURER’s facility by truck, the weight of
Feed as determined from MANUFACTURER’s scale at the time of shipment shall be
the applicable weight.



b.  
If Feed material is delivered to MANUFACTURER’s facility by rail, the calculated
weight of the Feed material as measured by the rail car strapping charts at the
time of shipment shall be the applicable weight.  If that weight is not
provided, MANUFACTURER will strap the rail car and calculate the weight of the
Feed.



c.  
If Feed material is delivered to MANUFACTURER’s facility by barge, the
calculated weight of the Feed material as measured by the barge surveyor at the
time of discharge shall be the applicable weight.  CUSTOMER is responsible for
all costs associated with inspector/surveyor and tankerman.  Barge
unloading/loading must begin during daylight hours.

 
Section 9.2            Out-Bound Finished Product-
 
   a.
If the Finished Product is shipped from MANUFACTURER’s facility to CUSTOMER or
CUSTOMER’s designee by truck, the weight of

 
 
9

--------------------------------------------------------------------------------

 
 
 
the Finished Product as determined from MANUFACTURER’s scale at the time of
shipment shall be the applicable weight, subject to random confirmation upon
arrival at CUSTOMER’s designated destination.

 
b.  
If the Finished Product is shipped from MANUFACTURER’s facility to CUSTOMER or
CUSTOMER’s designee by rail, the calculated weight of the Finished Product as
measured by the rail strapping charts at the time of shipment shall be the
applicable weight.



c.  
If the Finished Product is shipped from MANUFACTURER’s facility to CUSTOMER or
CUSTOMER’s designee by barge, the calculated weight of the Finished Product as
measured by the barge surveyor at the time of discharge shall be the applicable
weight.  CUSTOMER is responsible for all costs associated with
inspector/surveyor and tankerman.  Barge unloading/loading must begin during
daylight hours.





  ARTICLE X
  RISK OF LOSS


Section 10.1
Risk of loss for all CUSTOMER Raw Materials shall pass to MANUFACTURER upon
receipt of such materials at MANUFACTURER’s Facility as defined in Section 4.2
of this Agreement.  In the event of any loss of CUSTOMER Raw Materials while in
the possession of MANUFACTURER other than consumption of the CUSTOMER Raw
Materials in the production of Finished Products meeting the CUSTOMER
specifications in this Agreement, MANUFACTURER shall either: (i) reimburse
CUSTOMER for the cost of replacing such CUSTOMER Raw Materials or (ii) replace
the lost CUSTOMER Raw Materials with raw materials meeting the specifications of
Attachment-A.  The monetary value of CUSTOMER Raw Materials will be valued per
instructions set forth in Attachment-A, “Raw Materials”.



Section 10.2
Risk of loss for all Finished Product produced by MANUFACTURER shall pass to
MANUFACTURER upon the completion of production of such Finished Products until
delivered to CUSTOMER.  Delivery of Finished Product to CUSTOMER occurs as
follows at which time risk of loss passes from MANUFACTURER to CUSTOMER:

(i)  
As shipped by rail, when MANUFACTURER secures seal to rail car.

(ii)  
As shipped by carrier other than rail, when CUSTOMER, or the carrier assigned by
CUSTOMER, signs for receipt of load at MANUFACTURER’s facility.


Section 10.3
MANUFACTURER’s risk of loss is limited to the CUSTOMER Raw Material costs and
freight costs; specifically MANUFACTURER is not responsible for replacement,
alternative supply costs, expediting costs,




 
10

--------------------------------------------------------------------------------

 
 
 
special, indirect, incidental, punitive, exemplary, consequential damages, or
loss including but limited to lost profits, loss of business opportunity, or
other similar damages.

 
 
ARTICLE XI
MANUFACTURER WARRANTIES


Section 11.1
Acknowledge and agrees that it is solely responsible for and in control of
operations at MANUFACTURER’s Facility and for any leaks, spill, discharge,
release emission or other disposal which may occur in connection with the
performance of this Agreement, except those that are due to CUSTOMER’s gross
negligence.



Section 11.2
Warrants that, at the time of delivery, any Finished Product supplied by
MANUFACTURER shall (i) meet the Specifications for such Finished Product as
defined in Attachment-B. “Finished Product” of this Agreement, and (ii) be
conveyed with good title, free from any lawful security interest, lien or
encumbrance, unless CUSTOMER is in default of payment or breach of this
Agreement.



Section 11.3
Represent and agree that it has knowledge of and expertise as to the Raw
Materials used, waste generated, procedures and processes employed and/or
Finished Products manufactured hereunder, including without limitation, that is
has trained its employees in the safe handling of all materials, that it has
implemented every reasonable precaution to minimize any hazard in the
performance of this Agreement and that it has protected its employees from such
hazard.



Section 11.4
Prepare Finished Products for shipment and loading shipping containers in
accordance with specifications or instructions provided by CUSTOMER, or industry
practice when not specified by CUSTOMER and making products available to a
common carrier.



Section 11.5
MANUFACTURER has sole responsibility for compliance with all applicable laws,
rules and regulations in connection with manufacture and storage of Raw
Materials and Finished Product(s) and the generation, storage, transportation,
and disposal of all waste, including by-products, arising out of the
manufacturing and packaging of Finished Product(s) hereunder, including the
cleaning of manufacturing equipment.



Section 11.6
Maintain production, raw materials, product inventory, product quality control
and raw material control records, tracking or lot assignment numbers and retain
samples of all production lots for a period of one (1) year from date of
production and report the same to CUSTOMER in writing if requested.

 
 
 ARTICLE XII
CUSTOMER WARRANTIES

 
11

--------------------------------------------------------------------------------

 
 
Section 12.1
Provide to MANUFACTURER technical information relating to the Raw Materials and
Finished Products including procedures for manufacturing the Finished
Product(s), quality control and test specifications, labeling instructions,
MSDS’s and such other information as may be required to enable MANUFACTURER to
manufacture Finished Product(s) during the term of this Agreement.



Section 12.2
Provide the identified Raw Materials per Attachment-A that meets   CUSTOMER’s
specifications, also found in Attachment-A, at no cost to MANUFACTURER, with
delivery at such times as to allow MANUFACTURER to perform the manufacture of
Finished Products under the terms of this Agreement.



Section 12.3
Provide MANUFACTURER with projections on a quarterly basis or when requested by
MANUFACTURER of the product mix to be manufactured for CUSTOMER that is mutually
agreed on by both Parties.



Section 12.4
Issue orders based on specified lead-times for Finished Product with delivery
dates that specify the quantity, time, and place for delivery of Finished
Product.  MANUFACTURER will in a timely manner, confirm availability to
manufacture and deliver Finished Product as directed in CUSTOMER’s orders for
Finished Product.  Finished Product will be shipped in mutually acceptable types
and sizes of tank trucks or trailers or other acceptable means of
transportation.



Section 12.5
Provide to MANUFACTURER at no cost to MANUFACTURER, technical assistance to
affect the efficient transfer of Finished Product manufacturing and quality
control expertise, test specifications, labeling instructions, Material Safety
Data Sheets and provide subsequent technical assistance as MANUFACTURER may
reasonable require throughout the term of this Agreement.



Section 12.6
Provide Material Safety Data Sheets for the product on Attachment-A, “Raw
Materials”.



Section 12.7
Provide documentation relative to the Toxic Substances Control Act (TSCA) and,
if Finished Product is to be exported, similar foreign chemical control laws
including but not limited to documentation relevant to compliance with the TSCA
Chemical Substances Inventory for all raw materials, intermediates, and
components in Finished Product and the Finished Product itself.  Such
documentation will be subject to the approval and acceptance by MANUFACTURER.


  ARTICLE XIII
  DISCLAIMER OF WARRANTIES


Section 13.1
There are no warranties which extend beyond the face hereof, and with the
exception of the warranties expressed in this agreement, neither party




 
12

--------------------------------------------------------------------------------

 
 

 
makes any other warranty, express or implied, statutory or otherwise, concerning
either the Raw Materials or the Finished Product(s), including without
limitation, any warranty of fitness for a particular purpose, warranty of
merchantability or warranty against infringement of patent.



  ARTICLE XIV
  CLAIMS


Section 14.1
CUSTOMER shall test or cause to be tested all Finished Product processed by
MANUFACTURER hereunder promptly upon receipt thereof.  All claims pertaining to
product quality (“Claims”) of CUSTOMER shall be deemed waived and forever barred
unless CUSTOMER notifies MANUFACTURER of the nature and details of the Claim in
writing within ninety (90) days after delivery of the Finished Product to the
CUSTOMER or CUSTOMER’s designee.





  ARTICLE XV
  INDEMNIFICATION


Section 15.1
To the fullest extent permitted by applicable law, MANUFACTURER shall defend,
indemnify and hold harmless CUSTOMER, its parents, subsidiaries and affiliates,
and each of its respective agents, servants, employees, officers and directors
(as used in this Section 15.1, “Indemnified Parties”) from and against any and
all liability, suits, losses, demands, causes of action, fines, penalties,
damages, and claims of any kind or nature, including reasonable attorney’s fees
and costs (as used in this Section 15.1, collectively “Claims”) which CUSTOMER
may hereafter incur, pay out or become responsible for as a result of death or
bodily injury to any person (including employees of MANUFACTURER), destruction
or damage to property, contamination of, adverse effects on, or imminent or
substantial endangerment of, or release or threat of release into the
environment, or any threatened or actual release of hazardous substance, or any
violation or alleged violation of or liability under any governmental laws,
regulations, rules or orders to the extent caused by, arising out of or in any
manner connected with MANUFACTURER’s negligent acts, omissions, breaches of this
Agreement, or failure to comply with applicable laws in the performance of its
obligations hereunder.


Section 15.2
To the fullest extent permitted by applicable law, CUSTOMER shall defend,
indemnify and hold harmless MANUFACTURER, its parents, subsidiaries and
affiliates, and each of its respective agents, servants, employees, officers and
directors (as used in this Section 15.2, “Indemnified Parties”) from and against
any and all liability, suits, losses, demands, causes of action, fines,
penalties, damages, and claims of any kind or nature, including reasonable
attorney’s fees and costs (as used in this Section 15.2, collectively “Claims”)
which MANUFACTURER may hereafter incur, pay out or become responsible for as a
result of death or bodily injury to any person (including employees of
CUSTOMER),




 
13

--------------------------------------------------------------------------------

 


 
destruction or damage to property, contamination of, adverse effects on, or
imminent or substantial endangerment of, or release or threat of release into
the environment, or any threatened or actual release of hazardous substance, or
any violation or alleged violation of or liability under any governmental laws,
regulations, rules or orders to the extent caused by, arising out of or in any
manner connected with CUSTOMER’s negligent acts, omissions, breaches of this
Agreement, or failure to comply with applicable laws in the performance of its
obligations hereunder.



Section 15.3
The indemnification obligations contained in this section shall specifically
survive termination of this Agreement.



Section 15.4
Indemnified Parties shall have the right to select counsel and control any
claims or obligations arising hereunder.



Section 15.5
IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL DAMAGES OR LOSS INCLUDING, LOST
PROFITS, LOSS OF BUSINESS OPPORTUNITY OR OTHER SIMILAR DAMAGES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO LIMITATION OR DISCLAIMER OF
LIABILITY SHALL APPLY TO CLAIMS OR LIABILITIES BASED UPON ACTUAL DAMAGES RELATED
TO DAMAGES SUFFERED OR INCURED BY A THIRD PARTY FOR WHICH A PARTY TO THIS
AGREEMENT IS ENTITLED TO INDEMNIFICATION UNDER THIS PARAGRAPH.





  ARTICLE XVI
  INSURANCE


MANUFACTURER shall maintain, at its sole cost, at all times while performing
work hereunder, the insurance coverage set forth below with companies
satisfactory to CUSTOMER with full policy limits applying.


a.  
Workers Compensation Insurance covering all employees in accordance with the
statutory requirements of the State of Texas in which the services hereunder are
rendered.



b.  
Employer’s Liability Insurance in an amount not less than $100,000 for each
accident.


c.  
Comprehensive General Liability Insurance, including Property Liability,
completed operations, blanket contractual, MANUFACTURER’S protective in the
following amounts:



Bodily Injury                                         $3,000,000 each occurrence
                                                                                                
$3,000,000 aggregate


Property Damage                                  $3,000,000 each occurrence

 
14

--------------------------------------------------------------------------------

 
 
                                $3,000,000 aggregate


Pollution & Environmental Impairment Insurance
$1,000,000 per occurrence
$2,000,000 aggregate
$5,000,000 umbrella




d.  
All Risk Property Insurance in sufficient amounts to cover the loss of
CUSTOMER’s property in MANUFACTURER’s care, custody, and control.



Nothing contained in these provisions relating to coverage and amounts set out
herein shall operate as a limitation of MANUFACTURER’s liability in tort or
contracted for under terms of this Agreement.




  ARTICLE XVII
  TAXES


Section 17.1
CUSTOMER will either pay directly all sales and use taxes properly levied by any
properly constituted governmental authority upon the Services by MANUFACTURER
under this Agreement or reimburse MANUFACTURER therefore if paid by MANUFACTURER
at the written direction of CUSTOMER.



Section 17.2
CUSTOMER shall be responsible for taxes imposed on the inventories on CUSTOMER
Supplied Materials stored at MANUFACTURER’s facilities.



Section 17.3
MANUFACTURER shall assume full responsibility for the payment of employer’s
share of all federal social security taxes and all federal and state
unemployment compensation taxes for all employees engaged by MANUFACTURER in
performing Services under this Agreement and for the payment of all federal and
state taxes of whatever sort, including gross receipts taxes, franchise taxes,
and all other taxes or charges applicable to MANUFACTURER’s actions, employees,
facilities and materials used for performing Services under this Agreement or
applicable MANUFACTURER’s income under this Agreement.





  ARTICLE XVIII
  OVERTIME CHARGES


Section 18.1
Upon receipt of an authorization from CUSTOMER to perform services outside of
MANUFACTURER’s normal hours of operation as specified in Article 12 hereof,
MANUFACTURER shall charge CUSTOMER $XXXX per hour with a four (4) hour minimum
for overtime services.

 
 
  ARTICLE XIX

 
15

--------------------------------------------------------------------------------

 

  HOURS OF OPERATION


Section 19.1
MANUFACTURER requires an appointment for all inbound and outbound
shipments.  MANUFACTURER's hours of operation for shipping product are 7:00 AM
through 5:00 PM, Monday through Friday.  MANUFACTURER's hours of operation for
receiving materials are 24 hours per day, Monday through Friday, and processing
are 24 hours per day, Monday through Sunday.  





  ARTICLE XX
  DRUG & ALCOHOL POLICY


Section 20.1
MANUFACTURER shall enforce its drug and alcohol policy at all times, which
includes but is not limited to the following:



Section 20.2
MANUFACTURER shall ensure that its employees and agents do not perform any
service for CUSTOMER while under the influence of alcohol or any controlled
substance.  Employees and agents shall not use, possess, distribute or sell
alcoholic beverages, controlled drugs or drug paraphernalia or misuse
uncontrolled drugs while performing services for CUSTOMER.





  ARTICLE XXI
  FORCE MAJEURE


The obligation of the parties pursuant to this Agreement may be suspended by
either party without liability hereunder due to:


a.  
fire, explosion, floods, storms, earthquakes, tidal waves, war, military
operations, national emergency, acts of terrorism, civil commotions, strikes, or
differences with workmen or unions, or any delay or failure in delivery or
receipt of Feed or Finished Product hereunder when supplies of CUSTOMER or
MANUFACTURER , or the facilities of production, manufacture, transportation, or
distribution of CUSTOMER or MANUFACTURER are impaired by causes beyond
CUSTOMER’s or MANUFACTURER’s control or,



b.  
the order, requisition, request, or recommendation of any governmental agency or
acting governmental authority or court order, or CUSTOMER’s, or MANUFACTURER’s
compliance therewith or,



c.  
by governmental authority, or CUSTOMER’s or MANUFACTURER’s compliance therewith,
or by governmental proration, regulation, or priority or,


d.  
the inability of CUSTOMER or MANUFACTURER to obtain on terms deemed by
MANUFACTURER to be commercially practicable, any raw material (including energy
sources) or,




 
16

--------------------------------------------------------------------------------

 
 
e.  
any other delay or failure due to any cause beyond the control of the party
suffering the Force Majeure, similar or dissimilar to any such causes.



When such cause or causes exist, the party affected shall have the right in its
sole discretion to restrict or cease deliveries or acceptance of Feed or
Finished Product hereunder; provided, however, that in any event, CUSTOMER shall
accept the return or delivery of any affected Raw Material and Finished Product.




  ARTICLE XXII
  EARLY TERMINATIONS


Section 22.1
If either Party fails to perform any of its obligations under this Agreement,
the other Party may eliminate shipments or receipt of deliveries until such
default is cured.



Section 22.2
Either Party may terminate this Agreement at any time, without further
liability, by providing the other Party with (30) day’s written notice upon the
occurrence of any of the following events:

a.  
The filing of bankruptcy for or on the part of the other Party (or its parent or
affiliate organization).

b.  
The appointment of a receiver, trustee or liquidator for all or substantially
all of the assets of the other Party (or its parent or affiliate organization).

c.  
An assignment by the other Party (or its parent or affiliate organization) for
the benefit of its creditors.

d.  
The filing of any petition by or against the other Party (or its parent or
affiliate organization) asking for a reorganization under any state insolvency
laws or under the Federal Bankruptcy Act.

e.  
Written notice by the party not affected by a Force Majeure Event to the party
affected by the Force Majeure Event if a Force Majeure Event lasts for more than
thirty (30) days.

f.  
If CUSTOMER determines, in its sole discretion, to exit the business of
producing or selling Finished Product, then CUSTOMER may terminate this
Agreement upon providing MANUFACTURER ninety (90) days written notice.  CUSTOMER
shall purchase all remaining Raw Materials supplied by MANUFACTURER dedicated to
the manufacturing/processing of Finished Products covered in this Agreement and
all Finished Product inventories from MANUFACTURER per pricing in Schedule D,
“Fees & Quantities”.

g.  
If MANUFACTURER determines, in its sole discretion, to exit the business of
producing Finished Product, then MANUFACTURER may terminate this Agreement upon
providing CUSTOMER ninety (90) days written notice.  CUSTOMER will not be under
any obligation to purchase any remaining Raw Materials supplied by MANUFACTURER.

 
 
ARTICLE XXIII

 
17

--------------------------------------------------------------------------------

 

RIGHTS AFTER TERMINATION


Section 23.1
Upon termination of this agreement, all obligations of each Party shall cease
except as stated herein and except that all warranties and all limitations of
liabilities shall continue to be of full force and effect.



Section 23.2
Such termination shall not relieve the parties of any liability accrued prior to
the effective date of such termination.



Section 23.3
Such termination shall not affect the continued operation of enforcement of any
provision of this Agreement which survives the termination of this Agreement.



Section 23.4
Upon termination of this Agreement, MANUFACTURER shall promptly return all
CUSTOMER supplied Feed to CUSTOMER at (i) CUSTOMER’s cost if CUSTOMER exits the
business or (ii) at MANUFACTURER’s cost if MANUFACTURER exits the
business.  CUSTOMER will be allowed to remain in MANUFACTURER’s storage for a
minimum of sixty (60) days at contracted storage rates to allow ample time for
materials to move out.



  ARTICLE XXIV
  PRODUCT LIEN


MANUFACTURER shall have an expressed contract lien upon all materials and
products at this time stored and handled hereunder for all of the charges and
amounts payable by CUSTOMER to MANUFACTURER hereunder, or under any other
agreements between CUSTOMER and MANUFACTURER.  Such lien shall not be exclusive,
but shall be cumulative and in addition to all other legal and equitable liens,
rights and remedies of MANUFACTURER’S.  Should MANUFACTURER exercise its lien
rights hereunder, which shall require a minimum of thirty (30) days prior
written notice to CUSTOMER, MANUFACTURER has the right to foreclose upon the
product and subject to the Lien.  MANUFACTURER has the right to sell the
material and/or product stored to apply against outstanding indebtedness.




  ARTICLE XXV
  BANKRUPTCY


If CUSTOMER should make a general assignment for the benefit of its creditors,
or if a receiver should be appointed for the account of CUSTOMER insolvency, or
should CUSTOMER fail to make prompt payment for Services defined in this
agreement, MANUFACTURER may, with thirty (30) days written notice to CUSTOMER
terminate this agreement.  If CUSTOMER files a petition for an order of relief
under the United States Bankruptcy Code, (11 or 13 U.S.C.), MANUFACTURER shall
have all rights afforded to MANUFACTURER under the Bankruptcy Code, including,
but not limited to, the right to file proof of a claim for any and all amounts
due MANUFACTURER for any damages which may be due under this agreement and the
right to file a motion to force assumption or rejection agreement.

 
18

--------------------------------------------------------------------------------

 

ARTICLE XXVI
ASSIGNMENT


This Agreement shall not be assigned, transferred, or delegated by either Party
without the prior written consent of the other Party to this Agreement.


ARTICLE XXVII
NOTICES


Any notice to be given under this Agreement shall be in writing and shall be
delivered personally, by certified mail (return receipt delivered), by courier
or overnight delivery service, or by facsimile.  Any notice shall be effective
only if and when it is received by the addressee.  For the purposes hereof, the
addresses and facsimile numbers of MANUFACTURER and CUSTOMER are as follows:






If to MANUFACTURER:                    Mr. Will Baker
333 North Sam Houston Parkway, E
Suite 1250
Houston, TEXAS  77060


Phone-  (281) 272-4107
Fax-       (281) 272-4103
E-Mail-  willb@kmcoinc.com


If to CUSTOMER:                                Greg Wallace
200 Atlantic Pipeline Road
Baytown, TX  77520


Phone- (281) 383-5050
E-Mail- gregw@vertexenergy.com




ARTICLE XXVIII
PLANT VISITS


Section 28.1
Upon reasonable notice, which shall be no less than forty-eight (48) hours’
notice and when no act of Force Majeure is occurring at MANUFACTURER’s facility,
MANUFACTURER shall allow CUSTOMER and/or its designated representative’s access
to inspect the following:



a.  
All records, including, but not limited to, financial and accounting records,
which pertain direct and specifically to this Agreement and MANUFACTURER’s
performance hereunder; and



b.  
MANUFACTURER’s facilities at which the materials (Raw Material and Finished
Product) covered by this Agreement are produced and or stored.


 
19

--------------------------------------------------------------------------------

 

ARTICLE XXIX
INDEPENDENT CONTRACTOR


Section 29.1
MANUFACTURER is, and shall perform this Agreement as an independent
contractor.  As such, it shall have and maintain sole control over all of its
employees, agents and operations.  Neither MANUFACTURER nor anyone employed by
it shall be, represent, act and/or purport to act, or be deemed to be the agent,
representative, employee or servant of CUSTOMER.



Section 29.2
Nothing contained herein shall create the relationship of joint ventures,
principal and agent, or master and servant between CUSTOMER and MANUFACTURER.



ARTICLE XXX
CONFIDENTIALITY


Section 30.1
MANUFACTURER agrees that all specifications, formulations, recommended
manufacturing procedures, including rework procedures, pertaining to the
Product(s) and related data and information supplied to it by CUSTOMER or
acquired by it from CUSTOMER under the Confidentiality Agreement mentioned in
Section 22.1 or this Agreement shall be deemed information as that term is
defined in the Confidentiality Agreement and shall be treated in accordance with
the terms and conditions thereof except that MANUFACTURER’s obligations of
secrecy there under and hereunder shall last five (5) years from the date of
termination of this Agreement.



Section 30.2
MANUFACTURER shall have the right to use information in order to perform its
obligations under this Agreement or as required by law.



Section 30.3
MANUFACTURER’s obligation under this secrecy provision shall not apply, however,
to Confidential Information when, after, and to the extent that the Confidential
Information either:

a.  
is known to the public, including legal proceedings, through no fault or
participation of MANUFACTURER or its employees or agents; or



b.  
was known to MANUFACTURER prior to the first disclosure to MANUFACTURER by or on
behalf of CUSTOMER and MANUFACTURER can establish fact by reasonably convincing
evidence; or



c.  
is received by MANUFACTURER in good faith from third party, which is not subject
to a secrecy obligation with respect to such information.


 
20

--------------------------------------------------------------------------------

 

  ARTICLE XXXI
  SEVERABLE PROVISIONS


Section 31.1
Should any provision of this Agreement be or become invalid, void or otherwise
unenforceable, the remainder of this Agreement shall continue to be binding on
and inure to the benefit of both Parties.  The Parties will sever any such
invalid, void or unenforceable provision from this Agreement and, if necessary,
use their best efforts to agree upon any changes in the Agreement which are
required in order to achieve the same effect as the invalid, void or
unenforceable provisions.





  ARTICLE XXXII
  WAIVER OF BREACH


Section 32.1
A failure by one of the Parties to this Agreement to assert its rights upon any
breach of a covenant or condition of this Agreement shall not be deemed to be a
waiver of such rights, nor shall any waiver be implied from acceptance of any
payment or benefit.  No such failure or waiver in writing by any one of the
Parties hereto with respect to any such rights shall extend to or affect any
subsequent breach or impair any right consequent thereto.



Section 32.2
Binding Agreement:  Subject to the Force Majeure Section of this Agreement, the
terms hereof shall be binding upon and inure to the benefit of CUSTOMER’s and
MANUFACTURER’s permitted successors and assigns.





  ARTICLE XXXIII
  GOVERNING LAW


Section 33.1
This Agreement is to be construed in accordance with the laws of the State of
Texas, without giving effect to the principles of conflict of laws.  In the
event that the Parties are unable to resolve such dispute prior to the
initiation of legal action, both CUSTOMER and MANUFACTURER submit to
jurisdiction and venue in the state or federal courts of Texas.





  ARTICLE XXXIV
  CAPTIONS


Section 34.1
The captions of this Agreement are for reference purposes only and shall not
affect the meaning of any provision of this Agreement.


 
21

--------------------------------------------------------------------------------

 

  ARTICLE XXXV
  ENTIRE AGREEMENT


Section 35.1
This Agreement reflects the entire agreement between the parties with respect to
the matters set forth herein and shall supersede any prior agreements or
understandings, whether oral or in writing, except that this Agreement shall not
supersede the Confidentiality Agreement signed by both Parties on April 17,
2013.  Said additional agreement is expressly ratified and incorporated by
reference herein.  This Agreement may not be modified or amended in any manner,
including prior or current course of dealing between the Parties or usage of
trade, except by a writing executed by the Parties hereto.  No purchase order or
other form from CUSTOMER will modify, supersede, add to or in any way vary the
terms of this Agreement.  Any acknowledgement by an employee or agent of
MANUFACTURER of such form shall be solely for informational purposes.





  ARTICLE XXXVI
  EFFECT OF FACSIMILE AND PHOTOCOPIED SIGNATURES


Section 36.1
This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one Party and faxed to another Party shall be
deemed to have been executed and delivered by the signing Party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.



 
Executed _April 17____ , 2013 (“Effective Date”) at Houston, Texas



 
 CUSTOMER                                                                                                                                    
 MANUFACTURER


By:_/s/Greg
Wallace____________________                                                                           By:_/s/
Will Baker__________________


Printed Name: _Gregory
Wallace___________                                                                           Printed
Name: Will Baker


Title:____VP__________________________                                                                          Title:
Sales – Custom Processing

 
22

--------------------------------------------------------------------------------

 

 


**************************************************
MATERIAL BELOW MARKED BY AN “X” IN THE BELOW ATTACHMENTS HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING
THE OMITTED CONFIDENTIAL INFORMATION HAS BEEN FILED SEPARATELY WITH THE
COMMISSION.
**************************************************
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
   Attachment-A
  Raw Materials


Petroleum distillates with a BP range of 90F to 690F.  These specifications may
be changed with written approval from both parties.


An uncontrolled list of the Raw Material Feed material specifications is as
follows:


Material
Supplier
 



I.  
VSR
Feedstock                                                                                                        
CUSTOMER

a.  
Typical Properties not supported by incoming COA

i.  
BP Range 90F – 590F



II.  
Pygas
Feedstock                                                                                                      
CUSTOMER

a.  
Typical Properties not supported by incoming COA

i.  
BP Range 105F – 590F




 
23

--------------------------------------------------------------------------------

 

 
 
   Attachment-B
  Finished Product


Pygas, Gasoline blend stock and Heavy/Bottoms/Cutter Stock processed to
CUSTOMER’s Specifications.  These specifications may be changed with written
approval from both Parties.  In the event that the Finished Product either does
not meet specification or is contaminated by MANUFACTURER, MANUFACTURER will be
responsible for reprocessing the material at no additional cost to CUSTOMER or
MANUFACTURER will purchase the off-spec material at the documented cost of the
Feed material.


An uncontrolled list of the finished product specifications is as follows:


I.  
 Pygas Finished

a.  
Dry Point: 390F-420F

II.  
VSR Gasoline Blend Stock Finished

a.  
Dry Point: 365F-405F

III.  
Heavy/Bottoms/Cutter Stock

a.  
Flashpoint: 140F or greater




 
24

--------------------------------------------------------------------------------

 

Attachment-C
Yields


KMTEX’s production yield shall account for at least XX% of all feed provided by
CUSTOMER to KMTEX.  Such accounting shall be provided to CUSTOMER on a Quarterly
basis.  If production yield is below XX%, KMTEX will reimburse CUSTOMER for the
value of the feed ($/lb) multiplied by the pounds short of the XX% target.  The
value of the feed in this calculation is the current documented value of the
effected feed from CUSTOMER based on the posting that the feed is purchased from
delivered to KMTEX.


A 0.5% aggregate handling loss outside the production yield targets shall be
allowed.

 
25

--------------------------------------------------------------------------------

 

Attachment-D - Fees & Quantities
·  
PYGAS FEED

o  
Processing fee:  $XXXX per pound of Pygas Feed processed.

o  
Includes a dedicated XXXX barrel tank for Pygas feed, a XXXX barrel tank for
overheads, and a XXXX barrel tank for Heavy’s/Bottoms/Cutter Stock
products.  These tanks will be provided at no charge as long as a minimum
cumulative throughput of XXXX barrels of material is processed quarterly.  In
the event the throughput falls below target, KMTEX reserves the right to charge
tank rental or designate the tanks for other service.

·  
VSR FEED

o  
Processing Fee:  $XXXX per pound of VSR Feed processed.  In the event that the
processing rates of a feed material are significantly reduced due to a change in
composition that directly effects processing, KMTEX reserves the right to
renegotiate the processing fee of that particular feed material.

§  
Tank rental and handling rates as follows:

·  
$XXXXX/month for XXXXX barrel tank to accumulate add’l feed

·  
$ XXXXX /month for a XXXXX barrel tank to accumulate VSR Feed

·  
$ XXXXX /month for XXXXX gallons of additional storage for VSR feed.

·  
GENERAL TERMS:

o  
KMTEX will terminal, accumulate and blend materials and charge for tank rental
and handling.

§  
In and out charges for additional terminalled product as follows:

·  
$ XXXXX per tank truck of incoming unprocessed material

·  
$ XXXXX per railcar unloaded of unprocessed material

§  
Wet, low flash fuel: Either KMTEX (at a cost plus basis) or CUSTOMER will handle
the proper disposal of the water co-product from this processing.

o  
Tank rental rates as follows

§  
$ XXXX /month ($XXXX /day) for an 11,000 barrel tank

§  
$ XXXX /month ($XXXX /day) for a 7,300 barrel tank

§  
$ XXXX /month ($XXXX /day) for a 5,900 barrel tank

§  
$ XXXX /month ($XXXX /day) for  a 110,000 gallon tank

§  
$ XXXX /month ($XXXX /day) for a 72,000 gallon tank

·  
The expected rate of production for the terminalled and processed materials are
as follows:

o  
XXXX - XXXX barrels per quarter of material to be terminalled

o  
XXXX - XXXX barrels per quarter of material to be processed

·  
Regarding Additives

o  
All additives being delivered to KMTEX will have to be scheduled with the KMTEX
logistics department and an unloading time assigned.

o  
All additives will have to be labeled with CUSTOMER name on the side of the drum
/ tote.

o  
There will be a charge of XXXX per gallon for each additive administered with a
minimum charge of $ XXXX for each additive.

o  
It will be the responsibility of the CUSTOMER for the disposal of their empty
drums.  In the event that KMTEX has to dispose of any drums, there will be a
charge of $ XXXX per drum.

·  
Anytime CUSTOMER requests a nitrogen roll on a take there will be a charge of
$XXXX per hour.


 
26

--------------------------------------------------------------------------------

 

Attachment-E
Energy Surcharge


·  
Energy surcharge fee as follows:  When the natural gas rate for MMBTU billed to
KMTEX from the gas company is greater than $ XXXX /MMBTU

o  
Variable Surcharge=(Natural Gas Price - $ XXXX) x (Natural Gas Factor) x (Pounds
of Feed Processed)

o  
The Natural gas Factor is XXXX BTU for Pound of Feed Processed

 
 
 
 
 
 

 
27

--------------------------------------------------------------------------------

 

  Attachment-F
  Reporting Procedures


·  
Upon completion of the processing, CUSTOMER will be provided a spreadsheet
detailing the material balance







 

28

--------------------------------------------------------------------------------
